DETAILED ACTION
This is first office action on the merits in response to the application filed on 07/20/2021. 
Claims 1-14 and 19-22 have been withdrawn by the applicant.
Claims 15-18 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-18 in the reply filed on 07/20/2021 is acknowledged.
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The disclosure is objected to because of the following informalities: the paragraphs are not properly numbered. 
The specification should include a brief description of each of the drawings.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification failed to provide description of when and how the wallets would request to disallow a DTP. Also, there is no description of how would the system process such request.
Claim 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification failed to provide description of the definition of “a block count in the blockchain”. Also, there is no description of how such count is used to calculate time.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites drawing 7, however, there is no description of drawing 7 and drawing 7 itself is not well defined.
Claim 15 recites "plurality of wallets". It is not clear if the "plurality of wallets" introduced in this clause refers to those in drawing 7, or are additional to those in drawing 7.
Claim 17 recites “after at least one of the following condition is met: DTP is making an update; after a predefined time”. It is not clear if the semicolon before “after a predefined time” is used to separate a new limitation or “after a predefined time” is one of the conditions. The examiner interpreted it as one of the conditions.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-18 is not eligible. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims recites a system do not have a physical or tangible form.
Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) commercial or legal interactions. Specifically, the claims recite “A plurality of wallets; trust, a permission of a wallet to another wallet to make transactions on its behalf, a plurality of wallets who received trust from other wallets, DTPs; …. update transaction, a transaction made by a DTP on behalf of at least two wallets that trust it, between them self, wherein the wallets addresses and their new balances, and; ….. saves all the transactions made by wallets who trust it between them self via it; wallets grant trust to a DTP, and; making all its future transactions to other wallets who trust the DTP via the ….; while the DTP periodically aggregate all the transactions in its ….; makes an update transaction with total amount of wallets balances equal to the total amount of those balances prior to the update transaction, and; remove all the saved transactions from its ….”, which is grouped within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for establishing permission between two entities, making transactions based on permissions, saving transaction, updating transactions and removing transaction records. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of DTP storage system and blockchain is generally linking generic technological environment to perform an abstract idea. Specifically, DTP storage system and blockchain perform(s) the steps or functions of establishing permission between two entities, making transactions based on permissions, saving transaction, updating transactions and removing transaction records. The use of a DTP storage system and blockchain to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of DTP storage system and blockchain to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial or legal interactions. As discussed above, taking the claim elements separately, DTP storage system and blockchain perform(s) the steps or functions of establishing permission between two entities, making transactions based on permissions, saving transaction, updating transactions and removing transaction records. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial or legal interactions. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 16 further describe the network, processor, data, request message. Claim 7 further recites function/steps with the same functions as in claim 1. Claim 9 further recites receiving and storing tokens. The dependent claims merely elaborate on the abstract 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajappa et al. (US 11107141 B1; hereinafter "Nagarajappa"), and further in view of Herman et al. (US 6341353 B1; hereinafter "Herman") and Jones et al. (US 8627939 B1; hereinafter "Jones").
With respect to claim 15:
Nagarajappa teaches:
trust, a permission of a […]to make transactions on its behalf. (As a first specific use case example, the bot interaction framework service 130 and the various data models described herein may be used to allow bot-to-bot transactions involving financial instruments, such as in the purchase or trading of stocks, securities, and the like with use of a financial transaction bot. With use of bot-to-bot transactions, transactions involving certain stocks or securities, or types of recommendations, may be pre-approved and executed by financial transaction bot acting on the user's behalf. In a specific example, the trust attributes indicate: authentication information to validate the user bot and the service bot as being authorized to perform machine-to-machine interaction to conduct the transaction in the bot-to-bot communication session; security information to establish a security context used to perform the machine-to-machine interaction between the user bot and the service bot in the bot-to-bot communication session; and delegation information to perform the transaction in the bot-to-bot communication session on behalf of a human user or another bot. See at least Col 9:20-39 and Col 11:11-21)
DTPs; […] grant trust to a DTP; making all its future transactions to other […] who trust the DTP via the DTP storage system. (As a first specific use case example, the bot interaction framework service 130 and the various data models described herein may be 
blockchain where the information about trust is stored. (In a further example, the bot interaction framework service 130 manages the registry 280 or other aspects of the data store 240 through the use of a blockchain, which provides a distributed data store for managing identity. Other forms of distributed or remotely verified data stores for managing bot identity, trust information, functionality information, or communication information, may be integrated with use of the bot interaction framework service 130. See at least col 7:63-col8:3)
Nagarajappa does not teach the following limitations, however, Hernan teaches:
A plurality of wallets. (As illustrated in FIG. 2, other optional participants in the illustrated Transactor system include Transactor-enabled vendors (e.g., web sites) 70, a consumer's credit account holder 80, and a consumer's bank account 90. Transactor-enabled vendors preferably are accessible via the Internet 60, as are consumer's credit account holder 80 and consumer's bank account 90. It should be noted that these computing entities do not necessarily map directly onto individuals, companies, or organizations. An individual, for example, may have more than one Transactor account. Similarly, a game company may set up game servers with more than one Transactor account. See at least Col 4:27-51)
Trust, a permission of a wallet to another wallet to make transactions on its behalf; a plurality of wallets who received trust from other wallets. (The term broker in this description refers to any mutually trusted third party who acts on behalf of two other 
update transaction, a transaction made by a DTP on behalf of at least two wallets that trust it, between them self, wherein the wallets addresses and their new balances; while the DTP periodically aggregate all the transactions in its DTP storage system. (In such a "summary account" system, the user's current account balance is either a positive or negative amount. At the end of each day (or other policy-defined billing period), the current balance is zeroed out, and translated into an appropriate credit deposit or debit charge against the user's designated outside financial accounts. See at least col 19:66-col 20:5)
DTP storage system, a system controlled by a DTP that saves all the transactions made by wallets who trust it between them self via it. (A further embodiment of the invention provides a Trusted Agent Server to act as an. impartial trusted intermediary between parties involved in a negotiation. each step of the negotiation process is recorded as a LEDO in a Smart Receipt. The Smart Receipt is stored on a secure database on the Trusted Agent Server in the same manner as normal Smart Receipts. See at least col 2:28-34)


Nagarajappain view of Hernan does not teach the following limitation, however, Jones teaches:
makes an update transaction with total amount of wallets balances equal to the total amount of those balances prior to the update transaction, and; remove all the saved transactions from its DTP storage system. (Thus, in response to receiving the sell-currency-bills in the sell mode, according to some embodiments, the device removes all records associated with the sell-currency-bills from the data file associated with the first predetermined physical location. According to some embodiments, prior to updating or removing the records in act 2115, the device 101 compares the sell-currency-bills and/or information extracted/derived therefrom with the records in the corresponding data file to determine, which, if any, of the records correspond with each of the sell-currency-bills. See at least col 204:54-64)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Nagarajappa in view of Hernan with 
With respect to claim 16:
Hernan further teaches where wallets are not allowed to make transactions by them self while trusting a DTP. (A broker is trusted to act on behalf of the original authority, but only within the boundaries defined at the time of the brokering agreement, and only for specific designated objects. In order to actually complete a transaction, both participants in the brokered transaction must trust the brokering agent to act on their behalf. See at least Col 13:13-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Nagarajappa with the feature of only broker is permitted to act transactions as taught by Hernan to conduct safe trustworthy transaction between two other parties as suggested by Hernan in Col 13:26-28.
With respect to claim 17:
Hernan further teaches where wallets request to disallow a DTP is granted only after at least one of the following condition is met: the DTP is making an update transaction; after a predefined time. (In such a "summary account" system, the user's current account balance is either a positive or negative amount. At the end of each day (or other policy-defined billing period), the current balance is zeroed out, and translated into an appropriate credit deposit or debit charge against the user's designated outside financial accounts. See at least col 19:66-col 20:5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Nagarajappa with the 
The specification does not provide description of the function of the limitations, therefore, the examiner interpreted the claim as to unregister from the DTP system, it would be understand such request will be granted only after the system updating all transactions.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajappa et al. (US 11107141 B1; hereinafter "Nagarajappa"), and further in view of Herman et al. (US 6341353 B1; hereinafter "Herman") and Jones et al. (US 8627939 B1; hereinafter "Jones") and Barinov et al. (US 20170331635 A1; hereinafter " Barinov").
With respect to claim 18:
Nagarajappa in view of Herman and Jones does not teach where time is calculated using the block count in the blockchain. However, Barinov teaches where time is calculated using the block count in the blockchain. (The timestamp and time beacon data that is calculated based on the previous block stored to blockchain network 120. See at least Paragraph [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Nagarajappa in view of Hernan and Jones with the feature of calculating time based on pervious blocks as taught by Barinov to accurately calculate time as the timestamp in block is immutable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180293578 A1 (Gardner et al.): In some embodiments of the system, a user may utilize artificial intelligence (AI) agents to process their personal data and interact with the system based upon their data and rules set by the user. Such rules may allow the AI agents to perform transactions on the network on behalf of the user, including auto-trading, suggested goods or services that may be of interest to the user, connecting the user with other merchants or users who may have goods or services that would add value to each other, identify improved supply channels for businesses, identify cost savings, market information and trends, and other similar services.
US 6378075 B1 (Goldstein et al.): A trusted agent server provides a networked application that assists a customer in managing their online commercial affairs. A user contacts the server using a network access device, such as a browser on a personal computer. The trusted agent client component augments the user's network access device to perform business transactions on behalf of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627. The examiner can normally be reached 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685